UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1746



PIETER G. KUYPERS,

                                              Plaintiff - Appellant,

          versus


COMPTROLLER OF TREASURY FOR MARYLAND,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-01-616-H)


Submitted:   October 18, 2001             Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pieter G. Kuypers, Appellant Pro Se. Gerald I. Langbaum, Annapolis,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pieter G. Kuypers appeals from the district court’s order dis-

missing Kuyper’s action to recover sums withheld by the state of

Maryland from his wages as a merchant seaman.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny Kuypers’ motion to proceed on appeal

in forma pauperis and affirm on the reasoning of the district

court. Kuypers v. Comptroller of Treasury for Md., No. CA-01-616-H

(D. Md. filed Apr. 30, 2001, entered May 1, 2001). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2